                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


THOMAS JOHN HEILMAN,                         No. 2:11-cv-0042-JAM-EFB P

               Plaintiff,

       v.

C. CHERNISS, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Thomas John Heilman, CDCR # H-76785, a necessary and material witness in a settlement
conference in this case on October 29, 2019, is confined in the Correctional Training Facility
(CTF), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Kendall J. Newman, by video conference from his place of
confinement, to the U. S. District Court, Courtroom #25, 501 I Street, Sacramento, California
95814, on Tuesday, October 29, 2019 at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place above, until completion of the
      settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. Counsel for the defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CTF, P. O. Box 686, Soledad, California 93960:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by video conference, until completion of the settlement conference or
as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: September 23, 2019.
